DETAILED ACTION
	Claims 1, 2, 5-8, 10-14, and 17 are pending. Claims 1, 2, 5-8, 10-14, and 17 have been amended, claim 9 has been newly canceled, and claims 3, 4, 15, and 16 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words in length. Further, in line 2, “polymerliquid” should read “polymer liquid”.  Correction is required.  See MPEP § 608.01(b).
The preliminary amendment has misspelled the title under the cross-reference of related applications, i.e. “side chain liquid crystalline polymler” should instead should recite “side chain liquid crystalline polymer”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “chiral side chain liquid crystalline polymer”. However, claim 1 requires the side chain liquid crystalline polymer to be achiral.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 8, 10, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (U.S. 2006/0203159) as evidenced by Broer et al. (U.S. 5,506,704) and Ibaraki (U.S. 2016/0109757).
Kawamoto et al. teaches an image display (responsive device) comprising a first, second, and third birefringent layer [0036] which are formed on a glass substrate [0099] (claims 7 and 12) wherein the third birefringent layer (stimuli-responsive polymer film claim 1) is formed of a film containing a liquid crystal material fixed in homeotropic alignment [0068] formed from a liquid crystalline composition containing a photopolymerizable liquid crystal compound (reactive mesogen), in addition to a side chain-type liquid crystal polymer (claim 1). A more preferred photopolymerizable liquid crystal compound (reactive mesogen) has two or more photopolymerizable functional groups for improving durability of a film to be obtained (i.e. the third birefringent layer) [0083] such as the following compound:

    PNG
    media_image1.png
    52
    350
    media_image1.png
    Greyscale
[0083] in which –(CH2)m- and/or –(CH2)n- are substituted with -(CH2)3-C*H(CH3)-(CH2)2- or -(CH2)2-C*H(CH3)-(CH2)3- 

    PNG
    media_image2.png
    794
    138
    media_image2.png
    Greyscale
 and [col 9 lines 10-14] and is therefore equivalent to a nematic di-acrylate reactive mesogen which is a chiral molecule of instant claim 1. Kawamoto et al. also teaches the side chain-type liquid crystal polymer may contain a monomer unit containing a liquid crystalline fragment sidechain (a); and a monomer unit containing a non-liquid crystalline fragment side chain (b) [0069] wherein monomer unit (a) is the following:

    PNG
    media_image3.png
    97
    331
    media_image3.png
    Greyscale
[0070] wherein R1 is a hydrogen atom or methyl group, a is 1 to 6, b and c are 1 or 2, X1 is –CO2- or –OCO-, and R2 is a cyano group, an alkoxy group having 1 to 6 carbon atoms, a fluoro group, or an alkyl group having 1 to 6 carbon atoms [0071]; and monomer unit (b) is the following:

    PNG
    media_image4.png
    87
    121
    media_image4.png
    Greyscale
[0072] wherein R3 represents a hydrogen atom or a methyl group, and R4 represents an alkyl group having 1 to 22 carbon atoms, a fluoroalkyl group having 1 to 22 carbon atoms, or a group represented by the general formula (b1) 
    PNG
    media_image5.png
    39
    132
    media_image5.png
    Greyscale
 where d is 1 to 6 and R5 is an alkyl group having 2 to 6 carbon atoms [0073-0074] which is equivalent to an achiral side chain liquid crystalline polymer of instant claim 1. Neither the terminal group R2 of monomer unit (a) nor the terminal group R4 (or R5) of monomer unit (b) contain a crosslinkable group or a chiral group, therefore, the side chain liquid crystalline polymer is not crosslinked in the film (claim 1). Kawamoto et al. further teaches a ratio of the photopolymerizable liquid crystal compound (reactive mesogen) to the side chain-type liquid crystal polymer in the liquid crystalline composition may be appropriately set depending on the purpose, the kinds of side chain-type liquid crystal polymer and photopolymerizable liquid crystal compound to be used, the durability of a homeotropically aligned liquid crystal film to be obtained, and the like. To be specific, a ratio of photopolymerizable liquid crystal compound: side chain-type liquid crystal polymer (weight ratio) is preferably about 0.1:1 to 30:1 [0086] which overlaps the claimed range of 14.9-25.5wt% for the reactive mesogen of instant claim 1. Furthermore, it is known to one of ordinary skill in the art to modify the amounts of side chain polymer/liquid crystal based on its intended purpose, which includes when the side chain polymer is present in an amount of 71 to 95% by mass or more, as evidenced by Ibaraki [0053]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976). Kawamoto et al. also teaches the photopolymerizable liquid crystal compound may be homeotropically aligned together with the side chain-type liquid crystal polymer by developing a liquid crystal state such as a nematic liquid crystal phase through heat treatment. Then, the photopolymerizable liquid crystal compound may be polymerized or crosslinked (forms liquid crystal polymer network) to fix the homeotropic alignment, to thereby further improve durability of the homeotropically aligned liquid crystal film [0085] (claim 10). Kawamoto et al. further teaches the use of the liquid crystalline composition in reflective films (broadband reflectors) [09013 (claim 6). The third birefringent layer of Kawamoto et al. is the same as the stimuli-responsive polymer film of instant claim 1. Therefore, it is capable of changing topography and the image display of Kawamoto et al. (responsive device) is capable of switching by light exposure, change of temperature, and/or an electric field, switching from reflective to transparent, and shifting its wavelength by temperature or change in temperature, absent any evidence to the contrary (claims 8, 13, 14, and 17). Therefore, based on the entire disclosure of Kawamoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the instantly claimed stimuli-responsive film through routine experimentation in order to achieve improved durability.
	Claim 7 recites “for self-cleaning and anti-fouling” which refers to the use of the coatings. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to 
Claim 1 recites “formed with” and claim 10 recites “cured by” which are each considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (U.S. 2006/0203159) as applied to claim 1 above, and further in view of Kato et al. (U.S. 7,780,870).
With regard to claims 2 and 11, Kawamoto et al. teaches a liquid crystalline composition comprising a side chain liquid crystalline polymer, and that the above-mentioned monomer units are mere examples, and the liquid crystal polymer which may form homeotropic alignment is obviously not limited to those containing the monomer units [0080] but does not teach a polysiloxane side chain liquid crystalline.
However, Kato et al. teaches a liquid crystal composition comprising a siloxane polymer having liquid crystalline group at the side chain [abstract] such as the following No.11:

    PNG
    media_image6.png
    145
    345
    media_image6.png
    Greyscale
[col 13] which is homologous to the side chain polymer in FIG.1A of the instant application and would therefore be expected to have a phase transition to isotropic at a temperature around 50°C (claim 11). Kato et al. also teaches the liquid crystal elements of the present invention are oriented in the vertical direction by applying voltage of a low frequency, and oriented in the horizontal direction by applying voltage of a high frequency [col 52 lines 29-34]. Furthermore, it is known to one of ordinary skill in the art to substitute equally suitable components, e.g. side chain liquid crystalline polymers, and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to substitute the (acrylate) side chain liquid crystal polymer of Kawamoto et al. with the polysiloxane side chain polymer of Kato et al. through routine experimentation in order to achieve homeotropic (vertical) alignment.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (U.S. 2006/0203159) as applied to claim 1 above, and further in view of Dunn et al. (U.S. 2003/0085377).
With regard to claim 5, Kawamoto et al. teaches the liquid crystalline composition may further contain a photopolymerization initiator [0087] but does not teach a surfactant.


    PNG
    media_image7.png
    65
    506
    media_image7.png
    Greyscale
[0043] wherein n is an integer from 4 to 8, and the perfluoroalkyl group may be linear or branched. Dunn et al. also teaches upon using these surfactants it is possible to produce anisotropic polymer films with planar alignment having a low tilt angle in the range from 0 to 3 degrees, in particular 0 to 1.5 degrees. In the ideal case the tilt angle is approximately 0 degrees [0045]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer film of Kawamoto et al. to include the polymerizable surface-active compound (surfactant) of Dunn et al. in order to provide a tilt angle of 0 degrees.
Response to Arguments
	Due to the amendment filed November 10, 2021 of instant claim 1, the 103 rejection over Ohnishi has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1. Applicant’s arguments with regard to the 103 rejection over Kawamoto have been fully considered but they are not persuasive. Applicant argues Kawamoto does not disclose or suggest the claimed combination which means that the side chain-type liquid crystal polymer in Kawamoto can be crosslinked with RM.

	Applicant also argues Kawamoto does not disclose or suggest that the photopolymerizable liquid crystal compound or the side chain-type liquid crystal polymer is chiral or achiral, which means that they both can be chiral or achiral.
	The Examiner respectfully disagrees. Regarding the polymer, neither the terminal group R2 of monomer unit (a) nor the terminal group R4 (or R5) of monomer unit (b) contain a chiral group. Therefore, the side chain liquid crystalline polymer is considered achiral to one of ordinary skill in the art. Regarding the photopolymerizable liquid crystal (reactive mesogen), Kawamoto teaches the compound can be obtained by substituting –(CH2)m- and/or –(CH2)n- with -(CH2)3-C*H(CH3)-(CH2)2- or -(CH2)2-C*H(CH3)-(CH2)3- [0083] in which * is a known indication for a chiral monomer as evidenced by Broer et al. [FIG. 2a] and [col 9 lines 10-14]. Therefore, the teachings of Kawamoto meet the claimed limitations.
Applicant further argues that although the ratio of photopolymerizable liquid crystal compound: side chain-type liquid crystal polymer is preferably about 0.1:1 to 30:1, this is a much larger ratio range than in claim 1. The inventor of the present application has found that under the amount of RM in claim 1, not only the prepared stimuli-responsive polymer film is stable in thermodynamics and physics, but also the reversibility of temperature responsiveness of the film is stable.

Applicant also argues the technical problems to be solved, the technical solution adopted, and the technical effects achieved of claim 1 are different from those of Kawamoto, see examples using 30 times as much liquid crystal compound than side chain polymer.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 2, 6-8, 10-14, and 17. When reading the preamble in the context of the entire claim, the recitation “stimuli-responsive” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Due to the amendment of instant claims 1, 2, 5-8, 10-14, and 17, the objections have been withdrawn.

Due to the cancelation of claim 9, the 112(d) rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722